Olivee, Presiding Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of- counsel for the parties hereto:
It is hereby stipulated and agreed between counsel, as to the appeals enumerated in the annexed schedule, subject to the approval of the court:
(1) That the prices at the time of exportation to the United States, at which such merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of England, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were as follows:
(a) Items marked A in green ink on the invoices and checked H. G. by Examiner Golub, the entered units of value plus 25 per cent less 2)4 per cent plus packing and boxes.
(b) Items marked B in green ink on the invoices and checked H. G. by Examiner Golub, the entered unit values plus 10 per cent less 2)4 per cent plus packing and boxes.
(c) Items marked C in green ink on the invoices and checked H. G. by Examiner Golub, the entered unit values less 2)4 per cent plus packing and boxes.
(d) In the case of all other items, the appraised values.
(2) That there was no higher export value for any of the involved merchandise.
(3) That the appeals may be submitted. .
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended by the Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
As to the items marked “A” in green ink on the invoices and checked H. G. by Examiner Golub, the entered units of value, plus 25 per centum, less 2){ per centum, plus packing and boxes.
As to the items marked “B” in green ink on the invoices and checked H. G. by Examiner Golub, the entered unit values, plus 10 per centum, less 2}i per centum, plus packing and boxes.
As to the items marked “C” in green ink on the invoices and checked H. G. by Examiner Golub, the entered unit values, less 2)4 per centum, plus packing and boxes.
As to all other merchandise involved, the appraised values.
Judgment will be rendered accordingly.